DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 08/26/2022.
B.	Claims 21, 24-31 and 34-39 remains pending. 



Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.

  
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 21, 24-31 and 34-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spataro, Jared M. et al. (US Pub. 2006/0053380 A1), herein referred to as “Spataro” in view of Duraisamy, Guna (US Pub. 2017/0310826 A1), herein referred to as “Duraisamy”.

As for claims 21, 31 and 39, Spataro teaches. A method and corresponding non-transitory computer-readable storage medium of claim 31 and server of claim 39 comprising:

receiving, by a server, a request from a first device, the first device executing a browser application, the first device requesting access to a web page associated with an electronic document accessible via the browser application (fig.1A; par.62 first user on first client accessing server stored document for editing);

providing access, via the server to the first device, access to the web page; receiving, by the server from the first device, edits to the electronic document, such that the electronic document is updated based on said edits (fig.8A-B; interaction with plurality of users allows for collaboration of sent text and graphics from files; par.222-223);

receiving, by the server, a request from a second device for access to the web page from a browser application executing on the second device (par.91 collaboration between devices); and

providing, via the server to the second device, access to the web page, said access to the second device comprising providing the updated electronic document  (fig.2A-D; par. 91 sending edits to server).

Summary of the Collaboration place:

[0091] Collaboration places (e.g., each collaborative place initiated) can 
track which collaboration objects a client has open on their desktop.  Open 
collaboration objects implicitly define the set of event notifications that a 
client would be interested in. In addition, the server has a distinguished 
identifier for each client connected so that other clients may easily direct 
specific messages to specific individuals (e.g., IM).  The distinguished 
identifier may be specific to a person.  Whenever a change happens in a 
collaboration object, the server notifies all of the other clients that are in 
that collaboration object of the event.  Possible event notifications include: 

[0092] content added, deleted, moved, renamed, or deleted, 

[0093] screen sharing initiated, stopped, updated, 

[0094] person entered, exited, idled, disconnected, 

[0095] chat message added, 

[0096] meeting started, stopped, suspended, postponed, updated The systems and methods of FIGS. 2A-2D can be implemented using a software language such as, but not limited to, Java and C#.  C# is the component-oriented development language for creating XML Web services and Microsoft .NET-connected applications for Windows and the Web.  The user, when installing or launching the client, indicates the address (IP address or domain name) of the system server they wish to use for communication.  Examples of computer platforms for a system server and client for implementing 
collaboration are illustratively shown in FIGS. 2B and 2C.

Summary for Escalation which is the means for starting a collaboration between users.
[0167]
Escalation may include a repository, document editors, document viewers or players, time and schedule management, network resources, enterprise resources, e-mail, browsers, conferencing, desktop applications, office tools, or other applications. Participants may be users of an enterprise platform, an Internet platform, or other network platform.
[0168]
Escalation can be trigged by allowing a user to drag and drop an item into a particular space to commence collaboration or to enhance an existing collaboration space. Other techniques may include a menu option that a user can select to identify collaboration targets.
[0169]
Automatically triggered escalation may be based on the attributes of collaboration participants or other attributes such as the time, the attributes of a current document, a task assignment, a link within a current document to a particular application, etc.


Spataro does not specifically in detail teach edits from a second computer device and updating on a first computer device; however in the same field of endeavor Duraisamy teaches receiving, by the server, edits to the updated electronic document from the second device; updating, by the server, the electronic document again based on the edits from the second device; and automatically updating, by the server, the web page displayed within the browser application of the first device thereby displaying the electronic document’s content  that is based on to the edits performed by the second device in response to the edits (par. 37 framework for collaboration between users such that users on their own device can send and receive edit in real-time within the collaboration environment; par. 72-73 discusses that this collaboration environment is accessible via browser). 
[0037]
The collaborative applications 109 allow multiple parties using web browsers or specialized applications to simultaneously view and/or act upon a common view of a document, presentation or other data object. An example of a collaborative application is a document editor wherein multiple parties can view a common document and provide editing input, or even share editing control, to modify the document while viewing it. Another example is a common whiteboard wherein multiple parties can view a graphical workspace and may take turns modifying or adding to the content. Other advanced tools include collaborative computer-aided design (CAD) tools, whereby engineers working at different locations may collaboratively design and view manufacturable parts or data models. The collaborative applications 109 can also provide for parallel text messaging and audio conferencing as part of the communication session, as well as support live video to provide face-to-face interaction. Also, these collaborative applications 109 can provide for a session “owner” or “moderator,” who exercises control over the session, to delegate editing control to other parties.
[0072]
These parties can also engage in live video, or collaborative interactions, wherein other modes of communication are used in parallel (i.e., concurrently) with the collaborative applications 109. For example, the parties may collaborate on editing a document using their respective workstations, while discussing the work over a telephone connection.

[0073]
For collaborative interactions, the PC 137 can execute an application instance 137 b with collaboration capabilities; the instance 137 b represents a client application (for example, a stand alone executable or an application provided by a web browser using such exemplary tools as applets, Java Server Pages (JSP), etc., by which the PC 137 can participate in collaboration via one or more collaborative applications 109. For example, the application instance 137 b can be a Project Management Application, a Resource Management Application, or a Financial Management Application integrated with collaboration-related tools or functions such as presence, sharing, and etc. The counterpart process to the application instance 137 b is the application integration and sharing program 109 c.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Duraisamy into Spataro this is true because Duraisamy poses that system is set up for improving the efficiency and effectiveness of the meeting techniques within a collaboration space (par. 5).

As for claims 22, 32 and 40, Spataro teaches. The method of claim 21 and corresponding medium of claim 31 and server of claim 39, further comprising:
receiving edits to the updated electronic document by the second device; and updating the electronic document again based on the edits from the second device (fig.9B-C allows for other applications, herein third party apps, to be added to the sharing collaboration place; par. 235).

As for claims 23, 33 and 50, Spataro teaches. The method of claim 22 and corresponding medium of claim 32 and server of 39, further comprising:
updating the web page displayed within the browser application of the first device based on the edits performed by the second device (fig.9E; text and graphics can be edited in a collaboration place from this application or third party app).

As for claims 24 and 34, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said updating comprising storing the updated electronic document (par.253; attached content to messages).

As for claims 25 and 35, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said edits by the first device are performed inline (fig.9B-C allows for other applications, herein third party apps, to be added to the sharing collaboration place; par. 235).

As for claims 26 and 36, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said electronic document and the updated electronic document are accessible via a user interface (UI) associated with the web page (fig.9E; text and graphics can be edited in a collaboration place from this application or third party app).

As for claims 27 and 37, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said electronic document corresponds to a web-based message (par.99; different protocols can be used to accomplish the functions mentioned above; one of which is HTTP).

As for claim 28, Spataro teaches. The method of claim 27, wherein said access to said second device is provided prior to transmission of the web-based message (par.99; different protocols can be used to accomplish the functions mentioned above; one of which is HTTP)..

As for claims 29 and 38, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said edits comprise modification of content included within the electronic document (par.92 editing document shared. Par. 253; attached content to messages).

As for claims 30 and 38, Spataro teaches. The method of claim 21 and corresponding medium of claim 31, wherein said content is selected from a group consisting of: text, graphics, media files, images, multi-media and videos (fig.9E; text and graphics can be edited in a collaboration place from this application or third party app).






 
(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).






Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 24-31 and 34-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    211
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        September 23, 2022